Citation Nr: 0720601	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to October 
1964.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 decision by the RO.


FINDING OF FACT

The veteran's low back disorder is manifested by moderate 
limitation of motion of the lumbosacral spine.  


CONCLUSION OF LAW

The criteria for an increased rating for chronic lumbosacral 
strain with degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§4.1, 4.7, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for increased rating, 
a VCAA notice letter was sent in December 2002, prior to the 
RO's April 2003 decision.  That letter informed the veteran 
of the evidence necessary to establish an increased rating.  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or to send 
the evidence itself.
 
The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the April 2004 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for increased rating during February 
2003, and another one in August 2004.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

By an August 1995 rating decision, the RO granted the veteran 
service connection for chronic lumbosacral strain with an 
evaluation of 20 percent disabling.  Pursuant to the 
veteran's current claim of increase, by an April 2003 
decision, the RO continued the 20 percent disability rating.  
By a June 2005 supplemental statement of the case, the RO 
included degenerative disc disease with the veteran's 
service-connected lumbosacral strain.  The veteran contends 
that his lumbosacral strain has worsened over the years so as 
to warrant a higher disability rating.  

At a July 1995 VA examination of the veteran's lumbosacral 
spine provided in connection with his initial claim of 
service connection, the veteran reported that he experienced 
constant low back pain aggravated by prolonged standing and 
sitting, and the pain did not radiate to the legs.  The 
examiner observed that there was paravertebral muscle spasm, 
and there was tenderness elicited in the paravertebral 
muscles.  There was also tenderness elicited at the L4 and L5 
levels.  No postural abnormalities and no fixed deformities 
were observed.  There was spasm of the paravertebral muscles 
of the lumbosacral spine.  Range of motion was: forward 
flexion to 70 degrees; backward extension to 25 degrees; left 
lateral flexion to 40 degrees; right lateral flexion to 40 
degrees; rotation to the left to 30 degrees; and rotation to 
the right to 20 degrees.  The examiner noted there was pain 
on extension.  The straight leg raising was negative 
bilaterally, and there was no neurological involvement.  The 
examiner's diagnosis was chronic lumbosacral strain.  

July 1995 x-rays of the veteran's lumbosacral spine showed 
degenerative arthritis with narrowing of the disc space in 
the lower lumbar spine, especially between L5 and S1.  There 
was a slight tilt to the left at the upper lumbar spine.  The 
diagnostic impression was degenerative arthritis with left 
scoliosis.

May 1996 x-rays of the veteran's lumbar spine showed 
narrowing of the disc space between L5 and S1 with 
irregularity and sclerotic changes of the articulating 
surfaces and marginal spur formation.  There was some 
irregularity of the articulating surfaces of the bodies at 
L1-L2 and L4.  There was no dislocation.  The pedicles were 
intact and no destructive bone change was seen.  The 
diagnostic impression was that there were minimal 
degenerative arthritic changes of the lower dorsal and lumbar 
spine with narrowed disc space between L5 and S1.  

October 2002 x-rays of the veteran's lumbosacral spine showed 
minimal degenerative arthritic changes with marginal spur 
formation and narrowing of the disc space between L4-L5 and 
L5-S1 with some irregularity and sclerotic changes of the 
articulating surfaces.  There was also some degree of 
biconcave deformity of the bodies of L2 and L3.  No 
dislocation was noted.  The pedicles were intact, and no 
destructive bone changes were identified.  The abdominal 
aorta was noted to be sclerotic.  The diagnostic impression 
was that there were minimal degenerative arthritic changes of 
the lumbosacral spine with marginal spur formation and 
narrowed disc space between L4-L5 and L5-S1, with 
irregularity and sclerotic changes of the articulating 
surfaces.   

 In connection with his claim of increase, the veteran was 
afforded a VA examination of his lumbar spine during February 
2003.  The examiner noted that the claims file had been 
reviewed.  At that examination the veteran reported that he 
has pain in the back with any type of prolonged walking, 
standing, sitting, or bending.  Damp weather, especially the 
cold, causes increased back pain.  He denied having had any 
back surgery, or any bowel or urinary incontinence.  When his 
back does flare-up, he takes pain medication and uses heat 
and rest.  He denied any numbness or tingling in the legs.  
He denied use of a cane, crutch, walker, or back brace.  He 
has had no recent trauma or injury to his back.  The veteran 
also reported that he was able to do his daily habits, i.e. 
grooming, bathing, toileting, etc.  He works as a terminal 
manager where he pushes a pencil all day, and does a lot of 
paperwork.  He does not do any type of physical work anymore.

The examiner observed that the veteran got up from the 
examining chair using a hand to help him balance.  He did 
experience low back pain from straightening up.  He was able 
to walk on his heels and toes, but stated that there was a 
pulling sensation and pain in the low back at the L4-L5 
level.  Straight leg raises were positive on the left side at 
80 degrees, and on the right side at 70 degrees.  Range of 
motion was decreased.  The veteran was able to go through 
forward flexion to 20 degrees without pain, but from 20 
degrees to 90 degrees he experienced pains.  There was also 
tenderness and tightness at the L4-L5 level.  The veteran 
could go to 10 degrees of backward extension without pain, 
and to 30 degrees with pain.  Lateral flexion left and right 
was to 20 degrees without pain, 30 degrees with pain.  
Rotation left and right was 20 degrees with pain, and he 
could not go beyond 20 degrees left and right.  Deep tendon 
reflexes were grade 2/2 of the patellar and Achilles.  Muscle 
strength was 5/5.  The veteran did experience pains in the 
low back with extension of the legs against resistance, and 
he could feel a pulling and pain in the low back at the L4-L5 
level.  

The examiner noted that x-rays of the lumbosacral spine would 
be ordered.  His diagnosis was: (1) chronic lumbosacral 
strain; and (2) Arthritis of the lumbosacral spine.  As to 
the veteran's current level of disability, the examiner 
commented that the veteran does work 40 hours per week as a 
terminal manager doing a lot of paperwork.  The veteran 
states that he does stand for long periods of time at work, 
which does aggravate his back.  He stated that he needs 
multiple periods of resting at 10 minute intervals, 
approximately three times in the morning, and in the evening 
to rest. 

A June 2003 magnetic resonance imaging (MRI) study of the 
veteran's lumbar spine revealed that the visualized lumbar 
vertebral bodies were in grossly anatomic alignment.  There 
was loss of intervertebral disc signal and intervertebral 
disc space height most pronounced at the L5-S1 level, and to 
a lesser degree at the L4-L5 level.  Schmorl's nodes were 
noted along the superior end plate of L4 as well as the 
inferior end plate of the L1 and L2 vertebral bodies.  At the 
L4-L5 level there was a mild posterior disc bulge with 
significant central canal stenosis.  Degenerative facet 
changes were also identified which, in combination with the 
mild posterior disc bulge, contribute to minimal right-sided 
neural foraminal stenosis.  At the L5-S1 level, a very mild 
posterior osteoarthritic spurring and a minimal posterior 
disc bulge were identified, along with degenerative facet 
changes without significant central canal stenosis.  There 
was mild to moderate left-sided neural foraminal stenosis and 
mild right-sided neural foraminal stenosis noted on the 
sagittal images.  The remaining visualized images 
demonstrated no evidence of focal disc herniation, 
significant central canal stenosis or neural foraminal 
stenosis.  The conus terminated at the approximate L1-L2 
level.  The diagnostic impression was of mild lumbar 
spondylolysis at the L4-L5 and L5-S1 levels as described 
above.

The Board also notes that the veteran filed a January 2004 
medical summary report by a private orthopedist, Dr. R.C.E., 
who did not state range of motion in degrees for the 
veteran's lumbar spine, but did state the pain at each 
extreme was moderate.  Dr. R.C.E. diagnosed the veteran with 
lumbosacral strain and traumatic disc disruption syndrome 
remote with traumatic spondylosis.  He stated that the 
veteran had severe restriction of the lumbar spine based on 
his (the doctor's) history, physical examination, and x-rays.  
The veteran had had progressive deterioration related to a 
lumbar injury in the service in about 1960 or 1961, and this 
has been progressive and permanent.  Dr. R.C.E. further 
stated that the veteran now had only 12 degrees of motion in 
the lumbar spine and opined that he qualified for a 40 
percent rating.     

During August 2004, the veteran was afforded another VA 
examination of his lumbar spine in connection with his claim 
of increased rating.  He reported that he worked as terminal 
manager for a trucking company.  His low back pain had been a 
minor and intermittent problem until about two to three years 
ago when it became worse and he started experiencing low back 
pain on a daily basis.  The veteran said that the pain did 
not radiate to the buttocks or legs, and he had no sensory 
symptoms in the lower extremities.  The examiner observed 
that the veteran walked with a normal gait and station.  
There was no percussion tenderness, and the veteran had full 
lumbosacral spine range of motion, as follows:  extension 5 
to 40 degrees; flexion 10 to 90 degrees; right lateral 
flexion 25 to 40 degrees; left lateral flexion 10 to 40 
degrees; and no low back pain on full 60 degree rotation to 
either side; and straight leg raising was negative 
bilaterally at 80 degrees.  Tinel's test was negative at both 
cubital and carpal tunnels.  On neurological examination, the 
examiner noted that mental status was intact, cranial nerves 
II-XII were intact, there was no tremor or dysmetria, and 
Romberg's test was negative.  The veteran balanced on either 
foot, he tandem walked, deep tendon reflexes were 2+ 
throughout with downgoing toes, motor was 5/5 in all distal 
muscle groups of the upper extremities and the lower 
extremities, and sensory was intact distally in upper 
extremities and lower extremities to light touch and 
position.  The examiner noted that the June 2003 lumbar MRI 
study showed mild spondylolysis at the L4-L5 and L5-S1 
levels.

The examiner diagnosed the veteran with (1) degenerative disc 
disease without radiculopathy, (2) coronary artery disease, 
(3) hypertension, (4) obesity, (5) gastroesophageal reflux 
disease, and (6) hyperlipidemia.  He commented that the 
veteran had low back pain since his service-connected back 
strain in 1963, and had had progressive symptoms over the 
past two to three years associated with the positive MRI.  
Examination showed mechanical signs consistent with 
degenerative disc disease in the lower lumbosacral spine 
without radiculopathy.  He has had no incapacitating episodes 
of low back pain and works every day.  The examiner opined 
that it was as likely as not that degenerative disc disease 
of the lumbosacral spine was, in part, due to the service-
connected lumbosacral strain.          

At the May 2005 hearing before a decision review officer 
(DRO), the veteran testified that his back had become worse 
over time.  He wanted to have a review of his back to see if 
he could get a higher rating since he was planning to retire 
near the end of the year.  He used to do yard work and other 
work around his house and bounce back, but now it takes him 
three to four days to bounce back from any physical exertion.  
At work he used to drive a tow motor occasionally, but now it 
cannot do that anymore.  Now he sits at his desk almost all 
of the time doing paper work.  He said the company was trying 
to outsource his job.  He helps the warehouseman who has been 
with him for about ten years when he can, but his back 
disability had put a burden on the co-worker.  The veteran 
testified that his back is a little stiff when he gets up in 
the morning.  He takes pain medication for his back and once 
he gets going and moving his back feels somewhat better.  His 
back hurts if he sleeps too long.  He rises from bed in one 
quick motion.  After he sits for awhile at work, his back 
stiffens up and he has to get up and walk.  He felt he had 
spasms in his back if he did a lot of exertion.  If he turned 
a certain way, he could feel it.  Most of the time he watches 
what he does so as not to hurt his back.  If he stands for a 
period of time it feels like somebody piled 10 to 15 cement 
blocks on his shoulders and pushes him down.  At home he has 
spent two months trying to remodel a bathroom doing a little 
bit at a time.  He mows the grass in stages.  Anything else 
he does is only a little bit at a time.  He tries not to lift 
anything too heavy, like 70 or 80 pounds.  If he lifts a 40 
pound bag of salt, he has to go one step at a time and rest.  
He bends over sometimes and it hurts, but it also relieved 
the pressure in his back.  He does no exercises for his back, 
and he has not been involved in prescribed physical therapy.  
He uses a snow blower to remove snow.  He drove to the 
hearing, and does not have trouble driving using a support 
for his back.  He never has had pains down his legs.  

The veteran's wife testified that she thought lifting 70 to 
80 pounds was almost too much for the veteran.  When he takes 
the 40 pounds of salt down, he is done in.  Sitting down and 
relaxing helps him some, but it is painful to watch him get 
up.  She tries to mow the grass most of the time, because if 
the veteran had to ride a tow motor at work it is almost too 
much for him to do.  He described what his life is like.  He 
suffers quite a bit with his back.  He doesn't enjoy doing 
anything anymore because he pays for it with his back.                

Applicable Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The regulations pertaining to evaluation of disabilities of 
the spine were amended twice during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).

The changes effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  Since these changes involve only 
IVDS, for which the veteran is not service connected, and the 
veteran has not experienced incapacitating episodes, those 
interim changes need not be addressed in deciding this case.

Prior to either regulation change, the veteran's lumbar spine 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain and Diagnostic 
Code 5292 for limitation of range of motion.  See 38 C.F.R. § 
4.71a (2003).  Diagnostic Code 5295 provided for a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position.  A 40 percent rating was warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum rating under this diagnostic 
code. 38 C.F.R. § 4.71a (Diagnostic Code 5295) (2003).

Prior to the amendments, Diagnostic Code 5292 was a possible 
alternative which related to evaluating limitation of motion 
of the lumbar spine.  Under Diagnostic Code 5292, a 20 
percent evaluation was for application when there was 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation, the highest available under Diagnostic 
Code 5292, was for application when there was severe 
limitation of motion of the lumbar spine.  A higher 
evaluation under the old schedular provisions for evaluating 
spine disabilities is not possible absent fracture of the 
vertebra, complete bony fixation (ankylosis) of the spine in 
a favorable or unfavorable angle, with marked deformity and 
involvement of major joints or without other joint 
involvement, or unfavorable ankylosis of the lumbar spine.  
Diagnostic Codes 5285, 5286, and 5289 (2003).

In 2003, the schedule for rating spine disabilities was 
changed again (new criteria), renumbering the diagnostic 
codes for evaluating disabilities of the spine, and providing 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine, unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (renumbered as Diagnostic Code 5243).  The 
diagnostic code for evaluating lumbosacral strain, formerly 
5295, was changed to 5237.

Under the new General Rating Formula effective September 26, 
2003, a 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above manifestations are present, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Additionally, pursuant to regulatory provisions, degenerative 
arthritis established by x-ray findings, as in this case, 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  In the 
present case, degenerative arthritis of the spine is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's lumbar spine.

Analysis

Applying the facts of the case to the above rating criteria, 
the Board finds that a higher evaluation of the veteran's low 
back disability is not warranted.  The Board acknowledges 
that the evidence does show that the veteran's service-
connected lumbosacral strain with degenerative disc disease 
has worsened somewhat in recent years.  However, under the 
old criteria, the veteran does not experience severe 
lumbosacral strain such as would warrant a higher 40 percent 
rating with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Similarly, a higher award of 40 
percent under the new General Rating Formula is warranted for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, unfavorable ankylosis of either the entire 
thoracolumbar spine, or the entire spine, neither of which is 
the case here.  A higher award under either the old or the 
new criteria is therefore not warranted.

In sum, the disability picture as regards the veteran's back 
disability more nearly approximates the criteria required for 
the currently assigned 20 percent disability rating under the 
old criteria for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in the standing position, and under the new 
criteria for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

At the February 2003 VA examination of the veteran's 
lumbosacral spine, forward flexion was to 20 degrees without 
pain and to 90 degrees with pain.  Combined range of motion 
totaled 110 degrees without pain, and 220 degrees with pain.  
The examiner did observe tenderness and tightness at the L4-
L5 level.  At the August 2004 VA examination, the examiner 
observed that forward flexion was to 10 degrees without pain, 
and to 90 degrees with pain.  The combined range of motion 
was 170 degrees without pain, and 210 degrees with pain.  The 
examiner observed that the veteran walked with a normal gait 
and station, and there was no percussion tenderness.  The 
Board notes that the January 2004 range of motion study by 
Dr. R.C.E. was not stated in terms of degrees of motion.  
Without such data, it is not possible to conduct the same 
type of analysis as above.  However, Dr. R.C.E. did state 
that pain on the extremes of each range of motion was 
moderate.     

The evidence showed that the veteran had good strength, he 
had no neurological impairments, no bowel or bladder 
problems, no radiating of pain into his buttocks or legs, no 
incapacitating episodes from flare-ups, and he walked with a 
normal gait and station.  The evidence does not show more 
than moderate limitation of motion when the veteran's 
subjective pain is considered, and there were no objective 
signs or manifestations or any additional functional 
impairment.  In this regard, the Board notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The veteran testified 
that, while he takes more time, and is more careful, in doing 
projects at home, he still cuts his grass, lifts 40 pound 
bags of salt down steps, and works on renovating a bathroom.  
He works full time, and does not miss work because of his 
back.  He has been able to compensate for his back disorder 
on the job by spending most of his time doing paperwork.  He 
has no problem driving a car. 

The Board has considered whether the veteran's case should be 
referred for an extraschedular evaluation.  However, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the service-connected disability 
has resulted in frequent periods of hospitalization, and 
there is no evidence that the veteran's service-connected 
disability, by itself, has resulted in marked interference 
with employment.  38 C.F.R. § 3.321.

It is undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Moreover, the veteran has not experienced unemployment 
because of his low back disorder.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.
 

ORDER

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling, is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


